June 21, 1993	[NOT FOR PUBLICATION]



United States Court of Appeals

For the First Circuit







 



No. 92-2397



UNITED STATES OF AMERICA,

Appellee,



v.



ALLAN W. ST. GERMAINE,

a/k/a ALLAN W. ST. GERMAIN,

Defendant, Appellant.



 



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MAINE



[Hon. Gene Carter, 
U.S. District Judge
]



 





Before



Selya, Cyr and Boudin,



Circuit Judges
.



 





Peter Clifford
 for appellant.

Nicholas M. Gess
, Assistant United States Attorney, with whom 
Jay P. McCloskey
, United States Attorney, was on brief, for appellee.



 









 

Per Curiam
See
, 
e.g.
, 
United States
 v. 
Dietz
, 950 F.2d 50, 55 (1st Cir. 1991) ("We have repeatedly ruled, in connection with sentencing as in other contexts, that arguments not seasonably addressed to the trial court may not be raised for the first time in an appellate venue.") (collecting cases).  In any event, we are satisfied that appellant's prior criminal record brought him firmly within the ambit of the Armed Career Criminal Act.  
See
, 
e.g.
, 
Taylor
 v. 
United States
United States
 v. 
Anderson
, 921 F.2d 335, 339-40 (1st Cir. 1990).

We have examined appellant's remaining contentions and find them meritless.  Consequently, we need go no further.





Affirmed
.  
See
 1st Cir. Loc. R. 27.1.